Exhibit 10.10

October 28, 2015

Srdjan “Serge” Stankovic

580 Washington Street, Unit 7A

Boston, MA 02111

Dear Serge:

We are delighted to offer to you the position of Executive Vice President, Head
of Research and Development with ACADIA Pharmaceuticals Inc. (the “Company”)
reporting directly to me, the Company’s CEO. In this role, you will be
responsible for the Company’s clinical affairs (including clinical development,
clinical operations, statistics and data management), medical affairs, and drug
safety and pharmacovigilance operations, together with the Company’s research
efforts. Subject to Board approval and the completion of a background
investigation, the terms of our offer are summarized below:

 

1. Base Salary. Your semi-monthly salary will be $19,791.67 ($475,000.00
annualized). As an employee of ACADIA, you will be expected to abide by the
Company’s rules and regulations and to devote all of your business time, skill,
attention and best efforts to ACADIA business to fulfill the responsibilities
assigned to you. Your position is full time and is exempt under the FLSA
provision for overtime.

 

2. Transition Payment. The Company will provide you a cash payment in the amount
of $1,700,000, subject to applicable income tax withholdings. You agree to
reimburse the Company the total payment amount if you voluntarily terminate your
employment or you are terminated “for cause” within 1 year of your employment
start date. Should you voluntarily terminate your employment or are terminated
for cause following 1 year but within 3 years of your employment start date, you
agree to reimburse the Company a pro-rata portion of the total bonus amount as
follows: During months thirteen (13) through thirty-six (36) on the monthly
anniversary of your start date, the bonus amount required to be reimbursed in
the event of a voluntary termination by you or a termination for cause will be
reduced by 1/24th, or $70,833, per month.

 

3. Performance Bonus. You will be eligible to receive a discretionary annual
performance bonus (“Annual Bonus”) currently targeted at 50% of your annual base
salary but which will be granted in the sole discretion of the Board based upon
its evaluation of the Company’s and your achievement of such specific
performance goals as established by the Board. Your Annual Bonus for 2015, if
any, will be pro-rated based on your time at the Company in 2015. You must be an
employee of the Company on the date upon which any annual bonus is paid to be
eligible for such bonus.

 

4. Stock Options.

 

  (a) Initial Grant. In connection with the commencement of your employment, the
Company will recommend that the Board of Directors grant you an option (the
“Option”) to purchase 250,000 shares of the Company’s Common Stock (the
“Shares”) at an exercise price equal to the fair market value of the common
stock on the date of grant, as determined in accordance with the terms of the
Company’s 2010 Equity Incentive Plan (the “Plan”).



--------------------------------------------------------------------------------

  (b) Vesting. The Option will vest over four (4) years, with (i) twenty-five
percent (25%) of the Shares, or 62,500 shares, vesting on the first anniversary
of the date of grant and (ii) 1/48th of the Shares, or 5,208.33 shares, vesting
monthly thereafter on the monthly anniversary of the date of grant provided that
you remain employed by the Company through each vesting installment date.

 

  (c) Other Terms. The Option will be subject to the terms of the Plan, a
related stock option agreement, and a notice of stock grant to be executed by
you and the Company.

 

5. Severance Benefit. In the event the Company terminates your employment other
than for cause, you will receive severance in the form of the continuation of
your base salary in effect as of the date of termination for a 12 month period
following the termination of your employment and continuation of the group
healthcare benefits you were receiving at the time of your termination (subject
to the terms of the Company’s benefit plans) for the same 12 month period.

 

6. Change in Control Severance Benefit. As a key employee you will be entitled
to participate in our Change in Control Severance Benefit Plan (“Severance
Plan”). In the event of a qualifying termination of employment, up to one month
prior to or within 13 months following certain change in control events, you
would be entitled to certain severance payments and benefits as outlined in the
Severance Plan. The amount of payments and the type of benefits provided under
the Severance Plan include cash severance payments based on base salary and
bonus, accelerated vesting of equity awards, and payment for continued coverage
under group health plans. These benefits will be no less than the benefits
described in paragraph 5, above, and would supersede the above-mentioned
severance benefits.

 

7. Benefits. You will be eligible to participate in the Company’s standard
benefit plans, which include medical, dental, vision, life, accidental death and
dismemberment and short and long-term disability insurance coverage. You will
also be able to utilize a Flexible Spending Arrangement that allows employees
the opportunity to pay for certain dependent care and health care related costs
with pretax dollars. Note that these plans for new employees are effective as of
the first day of the calendar month following your employment start date and
enrollment. Your eligibility and participation in these plans, is, of course,
subject to the terms of the plans themselves.

 

8. Vacation. You will receive 20 vacation days each year, accrued monthly.

 

9. 401K. You will have the opportunity to participate in the Company’s 401(k)
plan. Currently, the plan provides for the Company to match, on a dollar for
dollar basis, the employee contributions to the plan up to 5% of the employee’s
annual compensation, subject to limitations imposed by the Internal Revenue
Service. The plan is currently managed by Fidelity Investments and provides for
enrollment on the first day of each fiscal quarter.

 

10. Employee Stock Purchase Plan. You will have the opportunity to enroll in the
Company’s Employee Stock Purchase Plan (ESPP), which provides for the purchase
of shares of ACADIA common stock through payroll deductions. The ESPP currently
provides for twice-annual purchases at a discount of at least 15% to the market
price, subject to certain limitations.

 

11. Inventions and Non-Disclosure. You will be required to sign the Inventions
and Non-Disclosure Agreement, attached to this letter, as a condition of your
employment.



--------------------------------------------------------------------------------

12. Authorization to Work. Federal law requires that you provide the Company
with the legally required proof of your identity and authorization to work in
the United States. We will furnish you with a list of acceptable documents. This
documentation must be provided within three (3) business days of the date your
employment begins, or our employment relationship with you may be terminated.

 

13. At-Will; Entire Agreement. Your employment is at-will and for no specified
period, and either you or the Company may terminate this employment relationship
at anytime and for any reason. This Agreement, including the enclosures,
contains our complete, final, and exclusive agreement relating to the terms and
conditions of your employment, and supersedes all prior or contemporaneous oral
or written agreements, representations, or discussions. This Agreement cannot be
amended or modified except by a written instrument signed by you and the Chief
Executive Officer of the Company.

The start date for your employment with the Company will be November 25, 2015 or
such other date as may be mutually agreed upon between you and your supervisor,
Steve Davis.

Serge, we are very confident that your joining the ACADIA team will prove
extremely beneficial to both you and the Company and its shareholders. If you
have any questions, please do not hesitate to call me.

Please indicate your agreement with the above terms by signing below and
returning to my attention.

Sincerely,

/s/ Steve Davis

Steve Davis

President & CEO

Accepted and agreed:

 

/s/ Srdjan Stankovic

    

30 October 2015

  Srdjan “Serge” Stankovic      Date  

 

Attachments & Enclosures:    Exhibit 1 – Definition of “Good Reason”   
Inventions and Non-Disclosure Agreement



--------------------------------------------------------------------------------

EXHIBIT 1

DEFINITION OF “GOOD REASON”

“Good Reason” for an employee’s resignation means the occurrence of any of the
following events, conditions or actions taken by the Company without cause and
without such employee’s consent: (i) a change in the employee’s assigned role
and responsibilities within the Company that results in a material diminution in
the employee’s authorities, duties or responsibilities as in effect immediately
prior to such reduction; provided, however, that a change in the employee’s
title or reporting relationships alone shall not provide the basis for a
termination with Good Reason; (ii) a material reduction by the Company in the
employee’s annual base salary, as in effect prior to such reduction; (iii) a
relocation of the employee’s principal business office to a location that
increases the employee’s one-way driving distance by 30 miles or more, except
for required travel by the employee on the Company’s business consistent with
such employee’s business travel obligations as in effect on the Effective Date;
or (iv) a breach by the Company of any material provision of (x) a material
agreement between the employee and the Company concerning the terms and
conditions of the employee’s employment or (y) any benefit plan to which the
employee is a participant; provided, however, that in each case above, in order
for the employee’s resignation to be deemed to have been for Good Reason, the
employee must first give the Company written notice of the action or omission
giving rise to “Good Reason”; the Company must fail to reasonably cure such
action or omission within 30 days after receipt of such notice (the “Cure
Period”), and the employee’s resignation must be effective not later than 30
days after the expiration of such Cure Period.